Exhibit 10.4

 

TEXTRON

 

James C. Cournoyer
Assistant Treasurer

 

40 Westminster St.
Providence, RI 02903
Tel: (401) 457-4417
Fax: (401) 457-3533
jcournoyer@textron.com

 

June 29, 2012

 

JPMorgan Chase Bank, National Association
P.O. Box 161

60 Victoria Embankment

London EC4Y OJP

England

 

Re: Amendment to Base Warrant Transaction

 

Reference is made to the transaction (the “Base Warrant Transaction”) entered
into between JPMorgan Chase Bank, National Association, London Branch (“Bank”),
represented by J.P. Morgan Securities LLC (f/k/a J.P. Morgan Securities Inc.),
as its agent, and Textron Inc, (“Company”), pursuant to a letter agreement dated
April 29, 2009, entitled Issuer Warrant Transaction, as amended by the Warrant
Amendment and Termination Agreement between Bank and Company dated October 25,
2011 (the “Warrant Amendment and Termination Agreement” and such letter
agreement, as amended, reformed or modified prior to the date hereof, the “Base
Warrant Confirmation”). This letter shall notify Bank that Company wishes to
modify the number of Shares subject to the Base Warrant Confirmation.
Capitalized terms used herein but not defined shall have the meaning set forth
in the Base Warrant Confirmation.

 

1.         Effective as of the date hereof, the Base Warrant Confirmation shall
be amended as follows:

 

(A)                          The definition of “Number of Warrants” in Section 2
of the Base Warrant Confirmation is amended by replacing “8,228,765” with
“8,190,289”.

 

(B)                          Schedule A to the Base Warrant Confirmation,
setting forth the Daily Number of Warrants for each Expiration Date, is replaced
in its entirety by Schedule A attached hereto.

 

2.         Except as expressly amended hereby, all the terms and provisions of
the Base Warrant Confirmation shall remain and continue in full force and effect
and are hereby confirmed in all respects, and the representations, warranties
and agreements in Section 4 of the Warrant Amendment and Termination Agreement
are deemed to be repeated mutatis mutandis by the applicable party with respect
to this letter and the Base Warrant Transaction and Base Warrant Confirmation,
as amended hereby, as of the date hereof.

 

--------------------------------------------------------------------------------


 

3.              The provisions of this letter agreement shall be governed by New
York law (without reference to choice of law doctrine to the extent inconsistent
with choice of New York law).

 

Please indicate your agreement to the forgoing by signing below.

 

If you have any questions, please do not hesitate to call.

 

Very truly yours,

 

 

 

 

 

/s/ James C. Cournoyer

 

James C. Cournoyer

 

Assistant Treasurer

 

 

 

 

 

Agreed and Accepted By:

 

 

 

J.P. MORGAN SECURITIES LLC, as agent

 

for JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Santosh Sreenivasan

 

Authorized Signatory

 

Name: Santosh Sreenivasan

 

 

--------------------------------------------------------------------------------


 

Schedule A

 

For each Expiration Date, the Daily Number of Warrants is set forth below.

 

Expiration Date

 

Daily Number of
Warrants

 

February 22, 2013

 

182,006

 

February 25, 2013

 

182,006

 

February 26, 2013

 

182,006

 

February 27, 2013

 

182,006

 

February 28, 2013

 

182,006

 

March 1, 2013

 

182,006

 

March 4, 2013

 

182,006

 

March 5, 2013

 

182,006

 

March 6, 2013

 

182,006

 

March 7, 2013

 

182,006

 

March 8, 2013

 

182,006

 

March 11, 2013

 

182,006

 

March 12, 2013

 

182,006

 

March 13, 2013

 

182,006

 

March 14, 2013

 

182,006

 

March 15, 2013

 

182,006

 

March 18, 2013

 

182,006

 

March 19, 2013

 

182,006

 

March 20, 2013

 

182,006

 

March 21, 2013

 

182,006

 

March 22, 2013

 

182,006

 

March 25, 2013

 

182,006

 

March 26, 2013

 

182,006

 

March 27, 2013

 

182,006

 

March 28, 2013

 

182,006

 

April 1, 2013

 

182,006

 

April 2, 2013

 

182,007

 

April 3, 2013

 

182,007

 

April 4, 2013

 

182,007

 

April 5, 2013

 

182,007

 

April 8, 2013

 

182,007

 

April 9, 2013

 

182,007

 

April 10, 2013

 

182,007

 

April 11, 2013

 

182,007

 

April 12, 2013

 

182,007

 

April 15, 2013

 

182,007

 

April 16, 2013

 

182,007

 

April 17, 2013

 

182,007

 

April 18, 2013

 

182,007

 

April 19, 2013

 

182,007

 

April 22, 2013

 

182,007

 

April 23, 2013

 

182,007

 

April 24, 2013

 

182,007

 

April 25, 2013

 

182,007

 

April 26, 2013

 

182,007

 

 

--------------------------------------------------------------------------------